United States Court of Appeals
                      For the First Circuit

No. 10-1125

                          LUCAS NICOLSON,

                       Petitioner, Appellee,

                                v.

                         ERICA PAPPALARDO,

                      Respondent, Appellant.


                              ERRATA

     The opinion of this Court, issued on April 30, 2010, should be

amended as follows.

     On page 3, 1st line of 1st paragraph, delete the comma after

"so".

     On page 17, line 3, "This not surprising." should be "This is

not surprising."